Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Objections
Claims 6, 18 are objected to because of the following informalities:  
Claim 6, line 6, “a printed circuit board” appears to be a typographical error.  The limitation ‘a printed circuit board’ was already mentioned on line 3 of claim 6.
Claim 18, lines 3, 8, 10, “the first connector” lacks antecedent basis.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 9972931 B1.
In reference to claim 1, Chen teaches an electrical connector (fig. 12-1), comprising: an insulative housing (2) comprising a mating face (A; image below ) comprising a plurality of projections (24) arranged in pairs; a plurality of terminals (3) comprising mating contact portions (32; fig. 12-6), each mating contact portion comprising a first beam (left spring finger that forms 32) and an opposing second beam (right spring finger that forms 32), wherein: each of the plurality of terminals is held within the insulative housing with the first beam of the terminal at least partially within a first projection (B; image below ) of a pair of projections of the plurality of projections and the second beam of the terminal at least partially within a second projection (C; image below) of the pair of projections, the first projection of the pair and the second projection of the pair are separated by a gap (shown in figure 12-1) sized to receive a mating terminal (4; fig. 9) with a mating contact portion perpendicular to mating contact portions of the plurality of terminals (see fig. 9).

    PNG
    media_image1.png
    498
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    944
    media_image2.png
    Greyscale


In reference to claim 2, Chen teaches the plurality of projections (B, C) extend beyond the plurality of terminals (see fig. 12-6).
In reference to claim 3, Chen teaches wherein: the plurality of projections (B, C) are disposed in a row extending in a row direction (see image below); mating contact portions of the plurality of terminals comprise broadsides; and the broadsides of the plurality of terminals are disposed in a plane parallel to the row direction (see image below).

    PNG
    media_image3.png
    752
    1071
    media_image3.png
    Greyscale


In reference to claim 4, Chen teaches wherein: the plurality of projections (B, C) are disposed in pairs in a row extending in a row direction ( see image below), with projections (B, C) of the pairs separated in a direction perpendicular to the row direction; mating contact portions of the plurality of terminals comprise broadsides; and the broadsides of the plurality of terminals are disposed in a plurality of planes perpendicular to the row direction (see image below).

    PNG
    media_image4.png
    752
    999
    media_image4.png
    Greyscale

In reference to claim 5, Chen teaches in combination with a printed circuit board (7; fig. 9), wherein one or more terminals of the plurality of terminals is electrically connected to the printed circuit board (see fig. 9).
In reference to claim 6, Chen teaches the housing further comprises a mounting face (Z; images below) positioned such that the mounting face is facing a printed circuit board (similar to 7 fig. 9) when the electrical connector is mounted to the printed circuit board; the plurality of terminals comprise contact tails (37; fig. 12-6) extending through the mounting face (Z); and the contact tails are configured for attachment to a printed circuit board at locations between the mounting face and the printed circuit board (similar as shown in fig. 9).  

    PNG
    media_image5.png
    660
    610
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    912
    862
    media_image6.png
    Greyscale



Claims 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copper et al. (US 9853388 B2).
	In reference to claim 18, Copper teaches a method of mating a first electrical connector (22a; fig. 8A) with a second connector (24a; fig. 8B), the method comprising: inserting first insulative projections (42b)of a mating face of the first connector in openings (44b; fig. 8B) between second insulative projections (44a; fig. 8B) in a mating face of the second connector and inserting the second insulative projection (44a) in openings (42a; fig. 8A) between the first insulative projections (42b); and in each of a plurality of spaces bounded by adjacent first insulative projections (42b) and adjacent second insulative projections (44a), sliding at least two contact surfaces (52; fig. 8D) of a first terminal  (terminal of 52) in the first connector (22a) across at least two surfaces (left and right side of blade contact 31; fig. 8D that is in the second electrical connector) of a respective second terminal (blade contact 31; fig. 8D) in the second connector (24a) and sliding at least two contact surfaces (pertaining to left and right contact surfaces of blade contact 31; fig. 8D that is in the second electrical connector) of the second terminal (blade contact 31) in the second connector across at least two surfaces (pertaining to 52) of the respective first terminal in the first connector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Copper et al. (US 9853388 B2) in view of Yu et al. US 9209568 B2.
	In reference to claim 19, Copper substantially teaches the invention as claimed.

	Yu teaches inserting latching arms (143; fig. 2) of one of the first or second connectors into recesses (24; fig. 4) in the other of the first or second connectors (see fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Yu, as taught by Yu col. 4, lines 54-59, in order to improve the mating stability between the first and second connector.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  (Claim 7) a first electrical connector in combination with a second electrical connector, configured to mate to the first electrical connector, wherein: the first electrical connector comprises: a first insulative housing comprising a first plurality of projections separated so as to provide spaces adjacent the projections of the first plurality of projections; a first plurality of terminals comprising a plurality of mating contact portions, each mating contact portion of the plurality of mating contact portions comprising a first beam and an opposing second beam, wherein each of the first plurality of terminals is held within the first insulative housing with the first beam of the terminal at least partially within a first projection of the first plurality of projections and the second beam of the terminal at least partially within a second projection of the first plurality of projections; the second electrical connector comprises: a second insulative housing comprising a second plurality of .  


Conclusion
The prior listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/19/2021